     Case 1:20-cv-00589-DAD-SKO Document 13 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS ALONSO BARILLAS-GAMERO,                      No. 1:20-cv-00589-NONE-SKO (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS (Doc. No. 12)
13
                                                        ORDER GRANTING RESPONDENT’S
14           v.                                         MOTION TO DISMISS (Doc. No. 10)
15                                                      ORDER DISMISSING PETITION FOR WRIT
                                                        OF HABEAS CORPUS
16
      UNITED STATES OF AMERICA,                         [NO CERTIFICATE OF APPEALABILITY IS
17                                                      REQUIRED]
                         Respondent.
18

19

20          Petitioner is a former immigration detainee proceeding in propria persona with a petition

21   for writ of habeas corpus pursuant to 28 U.S.C. § 2241. On June 2, 2020, the assigned magistrate

22   judge issued findings and recommendations recommending that respondent’s motion to dismiss

23   the pending petition as moot be granted because petitioner has been released from immigration

24   detention on an order of supervision. (Doc. Nos. 10, 12.) The findings and recommendations

25   were served upon all parties and contained notice that any objections were to be filed within ten

26   (10) days from the date of service of that order. To date, no party has filed objections.

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                        1
     Case 1:20-cv-00589-DAD-SKO Document 13 Filed 07/16/20 Page 2 of 2

 1   findings and recommendations are supported by the record and proper analysis.

 2          In the event a notice of appeal is filed, a certificate of appealability will not be required

 3   because this is an order denying a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241,

 4   not a final order in a habeas proceeding in which the detention complained of arises out of

 5   process issued by a State court. Forde v. U.S. Parole Commission, 114 F.3d 878 (9th Cir. 1997);

 6   see Ojo v. INS, 106 F.3d 680, 681-682 (5th Cir. 1997); Bradshaw v. Story, 86 F.3d 164, 166 (10th

 7   Cir. 1996).

 8          Accordingly, the Court orders as follows:

 9          1.      The findings and recommendations, filed June 2, 2020 (Doc. No. 12), are

10   ADOPTED IN FULL;

11          2.      Respondent’s motion to dismiss (Doc. No. 10) is GRANTED;

12          3.      The petition for writ of habeas corpus is DISMISSED;

13          4.      The Clerk of Court is directed to assign a district judge to this case for the purpose

14   of closing the case and then to ENTER JUDGMENT AND CLOSE THE CASE; and,

15          5.      In the event a notice of appeal is filed, a certificate of appealability will not be

16   required.

17          This order terminates the action in its entirety.

18   IT IS SO ORDERED.
19
        Dated:     July 16, 2020
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                         2
